*644The determination that the petitioner violated Vehicle and Traffic Law § 1111 (d) (1) is supported by substantial evidence and must be confirmed (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179 [1978]; Matter of Resciniti v Department of Motor Vehs. of State of N.Y., 255 AD2d 589 [1998]; Matter of Bailen v Commissioner of Motor Vehs., 147 AD2d 560, 561 [1989]). The petitioner’s challenge to the administrative determination rests upon an issue of credibility which was primarily for the fact-finder to resolve (see Matter of J. Bruno Sons, Inc. v Martinez, 15 AD3d 485, 486 [2005]; Matter of Kahn v State of N.Y. Dept. of Motor Vehs., 134 AD2d 594 [1987]).
The petitioner’s remaining contentions are either not properly before us or without merit. Fisher, J.P., Dillon, McCarthy and Belen, JJ., concur.